Determination of respondent State of New York Department of Labor dated November 20, 1998, which, after a fair hearing, affirmed the determination of respondent City of New York Human Resources Administration to discontinue petitioner’s public assistance benefits because of her willful failure, without good cause, to appear for a scheduled appointment to evaluate her employability, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Janice Bowman, J.], entered on or about September 20, 1999), dismissed, without costs.
The record establishes that petitioner received the City’s notice, dated and mailed September 11, 1998, scheduling an appointment for September 24, 1998 to evaluate her employ-ability; that petitioner did not keep the appointment or contact the City to advise that she could not keep the appointment; and that the reason advanced by petitioner for not keeping the appointment was that she mistakenly believed that the notice had scheduled the appointment for September 10 or 11 and that she had already missed it. The State’s decision after fair hearing terminated petitioner’s benefits upon a finding, in effect, that petitioner was not credible. Nor are we persuaded by petitioner’s claim that she was not given a fair opportunity to explain her failure to report for the appointment. The Hearing Officer elicited from petitioner her excuse for not reporting. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Friedman, JJ.